Title: To Thomas Jefferson from Gideon Granger, 4 January 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Jany. 4th. 1802
          
          G Granger presents his Compliments to the President & takes the liberty to inclose The “Genius of Liberty” it may afford some Amusement in a liesure moment. he presumes it came from the pen of the Revd. Mr. Griswold of New Milford. Connecticut—he also takes the liberty of presenting to the President the following Extract of a Letter recd. from Alexr. Wolcott Esq Collector of Customs at Middletown—
          “The removal of old Capt: Hinman would excite universal pity, for tho he is a man of very limited understanding and has been Warm in his devotion to federalism—yet he is universally esteemed in Other respects blameless, and of great benevolence and Integrity. His party zeal has originated in the military principle that being an Officer under Govermt. it is his duty without a very strict Investigation of measures to defend those by whom he is fed. The same principle will now make him as warm a defender of the Republican Administration. In truth so far as he understands the Question he is really a republican—Besides this he served with reputation thro, our revolutionary war, part of the time as Commander of a Ship of Ware of the United States. He is now old and depends for the Support of his family on his pay as Commander of a Revenue Cutter.”
          G Granger solicits pardon if he has assumd. too much liberty in forwarding this extract. And he takes pleasure in assuring the Presidt: that from Letters recd. last Mail [for] half the Counties in Connecticut he is persuaded [of] the rapid progress of Republican principles in [that] State.
        